Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the Merits of US15/975,728 filed on 05/09/2018 which claims US priority benefit of US Provisional 62/504,497 filed on 05/10/2017.
	Election/Restrictions
Applicant’s election without traverse of invention Group I (e.g., claims 1-32 and 41-42 in the reply filed on 10/23/2020 is acknowledged.
Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
Status of Claims
	Claims 1-42 are pending.  Claims 33-40 are withdrawn.
Claims 1-32 and 41-42 are examined in this office action.
Information Disclosure Statement
The IDS statements filed on 11/02/2018, 12/04/2019, 06/02/2020, and 12/29/2020, and 02/09/2021 have been considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/504,497 filed on 05/10/2017 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as follows:  
Per claim 4, the ‘497 Provisional does not disclose ADAR3.
Per claims 14-15, the ‘497 Provisional does not disclose a second, third, or fourth mismatch for an adenosine.
Per claims 16, the ‘497 Provisional does not disclose wherein the short extension sequence of the esgRNA is about 15 nucleotides to about 60 nucleotides in length.
Thus, current claims 4, and 14-16 receive priority to US15/975,728 filed on 05/09/2018.  
Currently claims 1-3, 5-13, 17-32 and 41-42 receive priority to 62/504,497 filed on 05/10/2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 30, and 41-42 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
  
Claims 30, and 41-42 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 30 and 41-42 encompass a cell within a human being.  A claim to a cell within a human being is considered to be directed to a human organism.  Specifically, the instant specification and current claim 41 explicitly contemplate the cells of their invention for administration to a subject, and in paragraph 0097 of the instant specification the term “subject” is disclosed as having the meaning of  “patient” or “any animal” and explicitly states that the subject may be human. It would be remedial to recite non-human or “isolated” pertaining to claim 30 and 41 (part v). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 fails to include all the limitations of the claim upon which it depends because claim 41 depends upon claim 1 (per parts (i), (iv), and (v) but fails to require any limitations of claim 1 in the alternatives of parts (ii), (iii), and (vi-vii).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6, 8-32 and 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention. 
Claims are drawn to products having the intended use of treating subjects (e.g., see claim 40 and 42) and recite the critically essential element of a CRISPR/Cas RNA editing fusion protein comprising an ADAR which encompasses ADAR variants.  While showing support for where the ADAR is ADAR2 wherein the mutant human catalytically active deaminase domain of ADAR2 comprises E488Q (i.e., per claim 7), neither the instant specification nor the state of the art disclose a representative set of mutant ADAR polypeptides so that one of ordinary skill in the art would be able to envision whether a given CRISPR-ADAR construct would be encompassed or excluded in the set of therapeutic constructs.  The unpredictable nature of the art is evidenced in Doudna et al (published 10/06/2016; filed on 12/11/2014).  The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of 
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as be structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXlS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox et al (Science, published 11/24/2017; Vol 358, pages 1019-1027).  Note that the current claims 4, and 14-16 receive priority only to US15/975,728 filed on 05/09/2018 for reasons provided above. 
 Per claim 4, Cox et al teach a recombinant expression system for CRISPR/Cas-directed RNA editing of a target RNA comprising:
(A)    a nucleic acid sequence encoding a CRISPR/Cas RNA editing fusion protein comprising a nuclease-dead CRISPR associated endonuclease (dCas) fused to a catalytically active deaminase domain of Adenosine Deaminase acting on RNA (ADAR2) (e.g., entire document, abstract; Figure 2 and legend); and (B)   a nucleic acid 
Per claim 16, Cox et al discloses wherein the short extension sequence of the esgRNA is about 15 nucleotides to about 60 nucleotides in length (e.g., page16, Figure 2 and legend).
Conclusion
	Claim 7 is allowed.
Liu et al (US2018/0073012 filed as US Application 15/791085, now US Patent 10,113,163 with US priority to US Provisionals 62/370684, 62/454035, and 62473,714) is close prior art in the Provisionals but teaches CRISPR constructs targeting DNA rather than RNA.  In addition, US2016/289659 to Doudna et al (published 10/06/2016; filed on 12/11/2014) is close prior art but only lists ADAR as a fusion partner for possible use when targeting ssRNA target nucleic acids in a list of many possible fusion partners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636